DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of claims 1-12,14, and 19 in the reply filed on 11/5/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the examiner to examine each invention.  This is not found persuasive because the search and examination strategies for the inventions are non-overlapping.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/5/21.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5,6,9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonutti et al (US 2002/0016435).

 	Regarding claim 1: (Original) A process for production of a composite material (Simonutti et al :  golf ball including the wound core and the cover layer) comprising steps of: A) placing a core material (Simonutti et al: wound core) inside a mold (Simonutti et al: paras. 0018, 0020,0022,0063-0066, and 0094-0104), B) introducing a liquid matrix material  into the mold (Simonutti et al: polyurethane compounds comprising a diisocyanate and polyol; paras. 0018, 0020,0022,0063-0066, and 0094-0104) and C) curing the liquid matrix material in the mold, wherein curing of the liquid matrix material is affected at a temperature of no more than 100'C  (Simonutti et al: curing is performed at 70 and 200F, which is less than 100C; paras. 0018, 0020,0022,0063-0066, and 0094-0104).
 	Regarding claim 2:  (Original) The process according to claim I wherein the curing of the liquid matrix material is affected at a temperature of 60 to 80C (Simonutti et al: curing is performed at between 70 and 200F, which falls within the claimed range; paras. 0018, 0020,0022,0063-0066, and 0094-0104).
 	Regarding claim 5:  (Original) The process according to claim 1, wherein the liquid matrix material has a viscosity of 20 of 3000 mPas, measured according to EN ISO 2555 at 20 to 40C  (Simonutti et al: paras. 0044-0058).
 	Regarding claim 6:  	(Original) The process according to claim 1, wherein the liquid matrix material comprises a polyol component and an isocyanate component (Simonutti et al: polyurethane compounds comprising a diisocyanate and polyol; paras. 0018, 0020,0022,0063-0066, and 0094-0104).


 	Regarding claim 10:   (Original) The process according to claim 9, wherein the core material and the fiber material are combined into a preform before being placed in the mold (Simonutti et al: preformed wound core is made from threads, which constitutes as a fiber material; paras. 0131-0133 and 0142-0144).

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonutti et al (US 2002/0016435).
 	Regarding claim 14:  (Original) A process for production of a composite material  (Simonutti et al :  golf ball including the wound core and the cover layer) comprising steps of: a) preparing a preform comprising a core material and a fiber material (Simonutti et al: preformed wound core is made from threads, which constitutes as a fiber material; paras. 0131-0133 and 0142-0144); 32017P35005 US-MKC b) inserting the preform into a mold (Simonutti et al: paras. 0018, 0020,0022,0063-0066, and 0094-0104): c) closing the mold thereby forming a mold cavity (Simonutti et al: paras. 0018, 0020,0022,0063-0066, and 0094-0104) and, optionally applying a vacuum to the mold cavity; d) injecting a liquid matrix rnaterial into the mold; e) curing the liquid matrix material at a temperature of no more than 100*C thereby forming a composite material (Simonutti et al: curing is performed at 70 and 200F, which is less than 100C; paras. 0018, 0020,0022,0063-.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,4,7,8,11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonutti et al (US 2002/0016435) as applied to claim 1 above.  The above teachings of Simonutti et al are incorporated hereinafter.  Regarding claim 3, the specific material of a preform in a process claim is a mere obvious matter of choice dependent on the desired final product.  Since foam golf ball cores are well-known in the golf ball art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a foam core in the process of Simonutti et al in order to form a golf ball having a desired playing characteristic.  Regarding claim 4, the specific material property of a preform in a process claim is a mere obvious matter of choice dependent on the desired final product.  Since cores having the claimed density are well-known in the golf ball art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a core having the claimed density in the process of Simonutti et al in order to form a golf ball having a desired playing characteristic.  Regarding claim 7, the use of a specific material in a process claim is a mere obvious matter of choice dependent on the desired final .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonutti et al (US 2002/0016435) as applied to claim 14 above.  The above teachings of Simonutti et al are incorporated hereinafter.  Regarding claim 14, the use of a specific material in a process claim is a mere obvious matter of choice dependent on the desired final product.  Since polyurethanes having the claimed characteristics are well-known in the golf ball art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed polyurethane with the claimed characteristics in the process of Simonutti et al in order to form a golf ball having a desired playing characteristic.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPs teach foam cores: 20050261084, 20060073914, and 20100144465.  The following USPNs teach polyurethane composites cured at low temperature like room temperature: .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744